Case 3:17-cv-01944-MAS-DEA Document 121 Filed 12/05/19 Page 1 of 3 PagelD: 1377

Stephanie L. Jonaitis, Esq.

PEPPER HAMILTON LLP

(A Pennsylvania Limited Liability Partnership)
Suite 400

301 Carnegie Center

Princeton, New Jersey 08543-5276

Tel.: 609.951.4212

Fax: 609.452.1147

E-mail: jonaitiss@pepperlaw.com

Andrew P. Zappia, Esq. (admitted pro hac vice)

Michael L. Goldman, Esq. (admitted pro hac vice)

Bryan C. Smith, Esq. (admitted pro hac vice)

Christina L. Shifton, Esq. (admitted pro hae vice)

Carissa R. Childs, Esq. (admitted pro hac vice)

PEPPER HAMILTON LLP

(A Pennsylvania Limited Liability Partnership)

70 Linden Oaks, Suite 210

Rochester, New York 14625

Tel.: 585.270.2100

Fax: 585.270.2179

E-mail: zappiaa@pepperlaw.com
goldmanm@pepperlaw.com
smithbe@pepperlaw.com
shiftonc@pepperlaw.com
childse@pepperlaw.com

Counsel for Plaintiff AMRI Italy S.r.l.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AMRI Italy, S.r.1.,
Civil Action No.: 3:17-CV-01944-MAS-DEA

 

Plaintiff,
vs.
NOVEL LABORATORIES, INC. and STIPULATION OF DISMISSAL
GAVIS PHARMACEUTICALS, LLC WITH PREJUDICE

n/k/a Lupin-Somerset, LUPIN
ATLANTIS HOLDINGS, S.A., and
KISHORE KUMAR HOTHA,

Defendants.

 

 
Case 3:17-cv-01944-MAS-DEA Document 121 Filed 12/05/19 Page 2 of 3 PagelD: 1378

IT IS HEREBY STIPULATED AND AGREED, pursuant to a settlement, by and

between the undersigned counsel for AMRI Italy, S.r.l., the successor-in-interest to Plaintiff

Prime European Therapeuticals, S.p.A., and counsel for Defendants Novel Laboratories, Inc. and

Gavis Pharmaceuticals, LLC n/k/a Lupin-Somerset, Lupin Atlantis Holdings, S.A., and Kishore

Kumar Hotha to dismiss this Action in its entirety with prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), with each party to bear its own costs, expenses, and attorneys’ fees. The Court

shall retain jurisdiction to enforce this dismissal and the terms of the parties’ settlement.

Dated: December 4, 2019

So Ordered this SW. a-y
of _Decpmbt- 2014

Hon. eee Shipp, USDJ

PEPPER HAMILTON LLP

By: /s/Stephanie L. Jonaitis

Stephanie L. Jonaitis, Esq.

PEPPER HAMILTON LLP

(A Pennsylvania Limited Liability Partnership)
Suite 400

301 Carnegie Center

Princeton, New Jersey 08543-5276

Tel.: 609.951.4212

Fax: 609.452.1147

E-mail: jonaitiss@pepperlaw.com

and

Andrew P. Zappia, Esq.
Michael L. Goldman, Esq.
Maia H. Harris. Esq.

Bryan C. Smith, Esq.
Christina L. Shifton, Esq.
Carissa R. Childs, Esq.

70 Linden Oaks, Suite 210
Rochester, New York 14625
Tel.: (585) 270-2100

Fax: (585) 270-2179
zappiaa@pepperlaw.com
goldmanm@pepperlaw.com
harrismh@pepperlaw.com
smithbe@pepperlaw.com
Case 3:17-cv-01944-MAS-DEA Document 121 Filed 12/05/19 Page 3 of 3 PagelD: 1379

shiftonc@pepperlaw.com

Counsel for AMRI Italy S.r.1., the successor-in-
interest to Plaintiff Prime European
Therapeuticals §.p.A.

HILL WALLACK LLP

By: /s/Eric I. Abraham

Eric I. Abraham

21 Roszel Road

Princeton, New Jersey 08540
Tel.: 609-924-0808

Fax: 609-452-1888
eabraham@hillwallack.com

and
RAKOCZY MOLINO MAZZOCHI SIWIK LLP

William A. Rakocezy

Amy D. Brody

Conly S. Wythers

Lauren M. Lesko

6 West Hubbard Street, Suite 500
Chicago, Illinois 60654
Tel.: 312-222-7245

Fax: 312-222-7246
wrakoczy@rmmslegal.com
abrody@rmmslegal.com
cwythers@rmmslegal.com
llesko@rmmslegal.com

Attorneys for Defendants Novel Laboratories, Inc.,
Gavis Pharmaceuticals, LLC, Lupin Atlantis
Holdings, S.A., and Kishore Kumar Hotha
